The record showed regular proceedings and judgment by attachment against one Bingham; and that Maybin was summoned as the garnishee of Bingham. He appeared and answered "that at the time the attachment was served on him, there was in his possession a bay mare of the value of $40, belonging to Elijah W. Bingham, and nothing more. Defendant requested to deliver to constable said mare, who refused to do so." Whereupon, judgment having been rendered against the original defendant, the justice gave judgment against the garnishee for $26 78; the amount of the original judgment.
This was the exception; that judgment was erroneously entered for a sum of money, when it should have been for the mare specifically.
The Court reversed the judgment on this ground. No judgment could be regularly given against a garnishee for money, on a declaration by him admitting a specific chattel in his hands, and nothing more. The justice should have ordered him to deliver the chattel to the constable to be inventoried, and would have had the same right *Page 435 
to commit him for refusing to obey such an order, as for refusing to answer. Even if the mare were not delivered, no judgment could be given in this action for the value; but the constable might have appraised her, and maintained an action against the garnishee for her. (Dig. 350.)